Citation Nr: 1123322	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  08-12 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating greater than 20 percent prior to April 1, 2009, for lumbosacral strain with root compression due to spondylolisthesis.  

2.  Entitlement to a rating greater than 40 percent beginning April 1, 2009, for lumbosacral strain with root compression due to spondylolisthesis.  

3.  Entitlement to a rating greater than 10 percent for sensory polyneuropathy of the right lower extremity.  

4.  Entitlement to a compensable rating for sensory polyneuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, and Denver, Colorado.  The Denver RO is the controlling office.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The July 2007 rating decision denied an increased rating for the Veteran's service-connected lumbosacral spine disability and assigned a separate 10 percent rating for hypesthesia of the right leg secondary to the lumbosacral spine disability.  A rating decision in May 2009 assigned a separate noncompensable rating for sensory polyneuropathy of the left leg secondary to the lumbosacral spine disability.  Although the Veteran did not mention neurologic symptoms in either leg in his notice of disagreement received in September 2007, he described problems with both legs due to the back disability in a written statement in July 2009 and in his testimony at a hearing before the Board at the RO in April 2011.  Because the ratings for sensory polyneuropathy in both legs were assigned by rating decisions that are currently on appeal and were based on manifestations that are secondary to the service-connected lumbosacral spine disability, and because the Veteran has presented evidence regarding those manifestations in the course of the instant appeal, the Board finds that the ratings for sensory polyneuropathy should be considered as part of the appeal, in addition to the staged ratings assigned for the lumbosacral spine disability.  Cf. Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

At his Board hearing, the Veteran testified that his symptoms due to his back disability have gotten worse since the VA compensation examination in April 2009.  He also indicated that he has received ongoing treatment and evaluation for the disability in the VA outpatient clinic.  Therefore, the case must be remanded to obtain the records of that treatment and to schedule the Veteran for an examination to assess the current extent and severity of his service-connected lumbosacral spine disability.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his service-connected lumbosacral strain with root compression due to spondylolisthesis and sensory polyneuropathy of both lower extremities since January 2010.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  Whether or not the Veteran responds, the RO must obtain all updated VA treatment records pertaining to the Veteran's disabilities which are not currently associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded a VA examination to determine the current severity of his service-connected lumbosacral strain with root compression due to spondylolisthesis and sensory polyneuropathy of both lower extremities.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner must state that such were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be completed.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's thoracolumbar spine in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  If pain on motion of the thoracolumbar spine is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated, including after any appropriate weight-bearing exertion.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbosacral strain with root compression due to spondylolisthesis.  Finally, an opinion must be stated as to whether any pain found in the thoracolumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbosacral strain, including any radiating pain to the lower extremities.  If necessary to evaluate the complaints, nerve conduction studies and/or electromyography studies must be conducted.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that involvement that is wholly sensory should be characterized as mild, or at most, moderate.  All neurologic abnormalities associated with the Veteran's disabilities, including, but not limited to, bowel or bladder impairment, must be reported.  

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's lumbosacral strain with root compression due to spondylolisthesis and sensory polyneuropathy of both lower extremities.  

A complete rationale for all opinions must be provided.  If any of the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



